Citation Nr: 0330184	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  96-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
claims for service connection for back and head pain has been 
received.

2.  Entitlement to service connection for neck pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from February 1947 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A November 1997 rating decision denied service connection for 
reproductive organ problems and generalized illness as a 
result of exposure to ionizing radiation.  There is no 
evidence in the case file of the appellant having submitted a 
notice of disagreement.  Therefore, that decision is not 
before the Board and will not be a part of this remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002), became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder.  The Board may not cure this defect.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The notice provided 
to the appellant must, in addition to stating the general 
provisions of the VCAA, specifically inform the appellant 
what evidence the RO will attempt to obtain on behalf of the 
appellant and what evidence the appellant is expected to 
obtain and provide the RO.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  If the appellant submits additional 
evidence, the RO shall review the 
evidence with the other evidence of 
record.  To the extent that any benefit 
sought on appeal remains denied, the RO 
shall issue the appellant and his 
representative a supplemental statement 
of the case and, if all is in order, 
return the case to the Board for 
additional appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




